Citation Nr: 0739938	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-39 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for 
service connection for a low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a low back condition.


FINDINGS OF FACT

1.  The claim for service connection for a low back condition 
was previously denied in a May 1967 rating decision.  The 
veteran did not appeal that decision. 
 
2.  Evidence received since the 1967 decision is cumulative 
or redundant, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim for 
service connection. 


CONCLUSIONS OF LAW

1.  The May 1967 rating decision that denied service 
connection for low back condition is final.  38 U.S.C.A. 
§ 7105 (West 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a low back condition.  
38 U.S.C.A. §§ 5108, 7105 (West 2007); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1967, the RO denied the veteran's 
claim for service connection for a low back condition.  The 
veteran did not appeal that decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier. See 38 U.S.C.A. § 7105 
(West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Thus, 
the May 1967 decision is final because the veteran did not 
file a timely appeal from it. 
 
A claim for entitlement to service connection for a low back 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in May 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO 
decision consisted solely of the veteran's service medical 
records.  Those records showed that in September 1965 the 
veteran was injured after a powder case fell on his lower 
back while he was on active duty aboard a Navy vessel.   He 
was transported to the Naval Hospital at Guantanamo Bay, 
Cuba.  There, the physician who examined the veteran noted 
that he manifested a slight muscle spasm in his lower left 
back, but could move his extremities without pain and did not 
appear to have suffered any parethesis.  X-rays taken at the 
time revealed that the veteran's thoracic and lumbosacral 
spine were negative for any fractures.  Afterwards, the 
veteran was treated for his back injury with hot packs and 
placed on light duty for 24 hours.  

In the veteran's separation examination, dated in May 1966, 
he noted that he now had full range of motion in his back and 
expressly denied any recent symptoms related to a back 
injury.  Given that the veteran's separation examination was 
negative for residuals from a back injury, and that there 
were no post-service medical records indicating that the 
veteran had received any treatment for a back condition, the 
RO found that there was no evidence demonstrating a current 
diagnosis of a low back condition, and the claim was denied. 

The veteran applied to reopen his claim for service 
connection in November 2004.  
In support of his application, the veteran submitted his own 
statement in which he maintained that his back had given him 
trouble ever since his September 1965 injury.  However, the 
veteran did not supplement his application with any evidence 
demonstrating a current clinical diagnosis or medical 
treatment for any low back disorder.  At no time following 
his separation from service have there been any medical 
records, including any records showing complaints or 
treatment for back problems, added to his claims file.  

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  Although the 
veteran's statement is new, it is not material.  While a 
veteran can describe symptoms (including worsening of 
symptoms) that he experiences, he is not competent, as a 
layperson without ostensible medical expertise, to provide a 
diagnosis, opine as to medical etiology, or render medical 
opinions.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the veteran in this case is not competent to 
formulate his own diagnosis of a current low back condition 
on the basis of the symptoms outlined in his statement.  Nor 
is he capable of relating those symptoms to a particular 
circumstance, such as his September 1965 in-service injury.  
Additionally, the veteran's statement is mainly cumulative of 
the evidence submitted as part of his initial service 
connection claim, which was considered at the time of the 
last final decision on this issue. 
 
Although the veteran has submitted new evidence that was not 
before the RO in May 1967, this new evidence is not material 
to the claim and does not warrant reopening of the previously 
denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted. Thus, the claim for service connection 
for a low back condition is not reopened and the benefits 
sought on appeal remain denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should 'give us everything you've got pertaining 
to your claim(s).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
Here, the RO sent correspondence in December 2004 and April 
2005, and a decision confirming the prior denial of a claim 
for service connection in February 2005.  These documents 
discussed the specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.   Indeed, the 
record reveals that the RO expressly advised the veteran 
that, to succeed in reopening his claim, he would need to 
submit new and material evidence relating to the specific 
reason for which his claim was previously denied, that is, 
evidence demonstrating a current diagnosis of a back 
disability.  Additionally, at the time of the prior final 
denial of the claim in May 1967, VA informed the veteran that 
his claim was denied because there was no evidence of a 
current back disability.  This communication, in addition to 
the above correspondence, satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2005 statement of the case.   
 
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained. Specifically, the 
veteran was informed by VA in December 2004 that there was no 
available evidence demonstrating post-service diagnoses, 
findings, or treatment for a low back condition, and that he 
therefore would need to submit any recent medical reports in 
his possession pertaining to this condition and furnish the 
dates and places of any VA facilities where he had received 
treatment.   The appellant has neither furnished nor 
referenced any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a low back condition remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


